     Case 1:18-cv-09048-JPO Document 26 Filed 03/05/19 Page 1 of 3




Bruce S. Goodman, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas
New York, New York 10036
(212)223-0400

Attorneys for Defendant

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JONATHAN G. MORTON,                                 Case No.: 18-CV-9048 (JPO)

                                  Plaintiff,        REPLY DECLARATION OF
                                                    BRUCE S. GOODMAN
                    - against -

CITIBANK, N.A.,

                                  Defendant.



STATE OF NEW YORK,
COUNTY OF NEW YORK.


               Bruce S. Goodman, pursuant to 28 U.S.C. § 1746, declares the following:


               1.       I am an attorney and Of Counsel to Zeichner Ellman &Krause

LLP, attorneys for defendant Citibank, N.A., and a member of this Court. I make this

reply declaration in opposition to plaintiff Jonathan G. Morton's motion to remand this

action to the Supreme Court of the State of New York, and in support of Citibank's cross-

motion to pursuant to Fed. R. Civ. P. 12(b)(6) for an order dismissing the complaint.
      Case 1:18-cv-09048-JPO Document 26 Filed 03/05/19 Page 2 of 3




                2.       Attached as Exhibit A is a copy of a page from the website of the

Immigration Bureau of Japan setting forth the details of a "Highly Skilled Foreign

Professional" 5-year visa.l


                3.       Attached as Exhibit B is a copy of the "Contact Us" page from the

website for Fashion One LLC, and copies of registrations for Fashion One Broadcasting

LLC and Fashion One Television LLC with the New York Department of State.


                4.       Attached as Exhibit C is a copy of the registration for CKL Brands

LLC with the New York Department of State.


                 5.      Attached as Exhibit D is a copy of the registration for Law Offices

 of Morton &Associates LLLP with the Florida Department of State.


                 6.      Attached as Exhibit E is a copy of the registration for Law Offices

 of Morton &Associates LLLP with the New York Department of State.


                 7.      Attached as Exhibit F is a copy of the registration for Morton &

 Associates LLP with the New York Department of State.




 i   http://www.immi-moj.go.jp/newimmiact 3/en/system/index.html.
      Case 1:18-cv-09048-JPO Document 26 Filed 03/05/19 Page 3 of 3




                8.      Attached as Exhibit G is a copy of the Certificate of Limited

Partnership for Law Offices of Morton &Associates LLLP that Plaintiff filed with the

Florida Department of State on May 12, 2016.


Ideclare under penalty of perjury that the foregoing is true and correct.


Dated: March 5, 2019


                                                                 ~, a   _   ~ .
                                                             BRUCE S. GOODMAN
